t c memo united_states tax_court blake hyun seo petitioner v commissioner of internal revenue respondent docket no filed date blake hyun seo pro_se richard j hassebrock for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and additions to petitioner’s federal_income_tax tax_year deficiency dollar_figure big_number big_number additions to tax sec_6651 sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amount to be determined at a later date pursuant to sec_6651 and c the issues remaining for decision are does petitioner have for each of his taxable years and unreported income as determined by respondent under the bank_deposits method we hold that he does to the extent stated herein is petitioner entitled for each of his taxable years and to deduct certain gambling_losses we hold that he is not does petitioner have unreported interest_income for each of his taxable years and we hold that he does 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure 2the notice_of_deficiency involved in this case notice pertains to petitioner’s taxable years and petitioner did not properly place at issue any of the determinations in that notice for his taxable_year in addition to the issues remaining for decision for peti- tioner’s taxable years and that are listed below in the text there are other questions relating to certain determinations in the notice for those years that are computa- tional in that their resolution flows automatically from our resolution of certain of the issues that we address herein is petitioner liable for each of his taxable years and for the addition_to_tax under sec_6651 we hold that he is is petitioner liable for each of his taxable years and for the addition_to_tax under sec_6651 we hold that he is is petitioner liable for each of his taxable years and for the addition_to_tax under sec_6654 we hold that he is findings_of_fact some of the facts have been stipulated and are so found except as stated below petitioner’s address shown in the petition in this case was in ohio bank accounts during the years at issue petitioner maintained in his name or in the name of an entity discussed below certain bank accounts over which he had control and or signature_authority during petitioner maintained at huntington national bank two checking accounts in his name petitioner’s checking account no and petitioner’s checking account no and 3in violation of rule b petitioner alleges on brief various facts petitioner’s alleged facts not stipulated by the parties and not otherwise supported by the record in this case we shall not consider or rely on petitioner’s alleged facts a savings account petitioner’s savings account in his name during and petitioner maintained petitioner’s checking account no and petitioner’s savings account during petitioner maintained at fifth third bank a checking account seo leonard account in the name of seo leonard co seo leonard during petitioner maintained at fifth third bank a bank account petitioner’s fifth third bank account in his name during petitioner maintained at huntington national bank a money management account amnesia lounge account in the name of amnesia lounge llc amnesia lounge an ohio limited_liability_company that petitioner formed on date certain deposits into petitioner’s bank accounts during petitioner deposited a total of dollar_figure6 4the record does not disclose the type of account that petitioner maintained at fifth third bank in his name 5we shall refer to all of the above-described accounts over which petitioner had control and or signature_authority ie petitioner’s checking account no petitioner’s checking account no petitioner’s savings account the seo leonard account petitioner’s fifth third bank account and the amnesia lounge account as petitioner’s bank accounts 6the parties made mathematical errors in stipulating certain of the total_amounts of monthly deposits into petitioner’s bank accounts during each of the years at issue those erroneous stipulations are clearly contrary to the facts that we have found are established by the record in this case we have found the correct total_amounts deposited into petitioner’s bank accounts continued into petitioner’s checking account no included in that total amount were the following deposits that petitioner claims are not includible in his income date of deposit description and payor of item deposited check for dollar_figure issued by first usa and payable to petitioner check for dollar_figure issued by eric chang mr chang and payable to petitioner check for dollar_figure issued by countrywide home loans inc countrywide and payable to petitioner check for dollar_figure issued by farmers insurance group of cos farmers insurance and payable to petitioner check for dollar_figure issued by midland title security inc midland title and payable to stephen t hutchinson check for dollar_figure issued by beneficial and payable to petitioner and harry wood mr wood check for dollar_figure issued by cmaco investments inc cmaco investments and payable to seo leonard check for dollar_figure issued by first usa and payable to petitioner check for dollar_figure issued by farmers insurance and payable to innova funding inc innova funding check for dollar_figure issued by the dispatch printing co dispatch printing and payable to petitioner check for dollar_figure issued by firelands federal credit_union firelands and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner continued during each of the years at issue that are established by the record see 93_tc_181 date of deposit description and payor of item deposited check for dollar_figure issued by clyde-findlay area credit_union clyde-findlay and payable to petitioner1 check for dollar_figure issued by abn-amro mortgage group inc abn-amro and payable to petitioner2 check for dollar_figure issued by franklin county ohio franklin county and payable to seo investment group3 check for dollar_figure issued by mr wood and cynthia wood ms wood and payable to petitioner4 1on date petitioner deposited into petitioner’s check- ing account no only dollar_figure of the check for dollar_figure issued by clyde-findlay 2the check for dollar_figure issued by abn-amro that petitioner deposited into petitioner’s checking account no on date bears the following computer-generated notation for payment of escrow to mortgagor 3the check for dollar_figure issued by franklin county that petitioner deposited into petitioner’s checking account no on date bears the following computer-generated notation warrant number 4the check for dollar_figure issued by mr wood and ms wood that petitioner deposited into petitioner’s checking account no on date bears the following handwritten notation loan on houses during a total of dollar_figure was deposited into the seo leonard account all of which petitioner claims is not includible in his income during petitioner deposited a total of dollar_figure into petitioner’s checking account no included in that total amount were the following deposits that petitioner claims are not includible in his income date of deposit description and payor of item deposited check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by ricart and payable to leonard and associates check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by abn-amro and payable to petitioner1 check for dollar_figure issued on behalf of petitioner by the direct pay service of huntington national bank and payable to standard federal2 check for dollar_figure issued by firelands and payable to petitioner checks each for dollar_figure issued by first usa and payable to petitioner three checks each for dollar_figure issued by abn-amro and payable to petitioner3 check for dollar_figure issued by paul m herbert civil account clerk of the court franklin county municipal court and payable to petitioner check for dollar_figure issued by ricart and payable to petitioner check for dollar_figure issued by leonard and associates and payable to petitioner check for dollar_figure issued by charter bank and payable to petitioner4 check for dollar_figure issued by first usa and payable to petitioner check for dollar_figure issued by and payable to petitioner check for dollar_figure issued by old republic and payable to la construction check for dollar_figure issued by allen m lo mr lo and erika e k lo ms lo and payable to petitioner5 check for dollar_figure issued by leonard and associates and payable to petitioner 1the check for dollar_figure issued by abn-amro that petitioner deposited into petitioner’s checking account no on date bears the following computer-generated notation for payment of escrow to mortgagor 2the funds that direct bill pay service of huntington national bank used to issue the check for dollar_figure that petitioner deposited into petitioner’s checking account no on date were obtained from that account on date 3the three checks each for dollar_figure issued by abn-amro that petitioner deposited into petitioner’s checking account no on date bear the following computer-generated notation for misapplication reversal 4the check for dollar_figure issued by charter bank that petitioner deposited into petitioner’s checking account no on date bears the following computer-generated notation tax fee refund 5the check for dollar_figure issued by mr lo and ms lo that petitioner deposited into petitioner’s checking account no on date bears the following handwritten notation christmas during petitioner deposited a total of dollar_figure into petitioner’s checking account no included in that total amount were the following deposits that petitioner claims are not includible in his income date of deposit description and payor of item deposited check for dollar_figure issued by farmers insurance and payable to petitioner amro mortgage group and leonard and associates check for dollar_figure issued by farmers insurance and payable to petitioner and franklin art glass studios inc check for dollar_figure issued by m i bank and payable to petitioner1 check for dollar_figure issued by the city of columbus and payable to petitioner2 transfer of dollar_figure from a bank account not disclosed by the record3 check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by maguire and schneider and payable to petitioner4 check for dollar_figure issued by farmers insurance and payable to petitioner date of deposit description and payor of item deposited check for dollar_figure issued by her inc her and payable to petitioner check for dollar_figure issued by old republic and payable to petitioner check for dollar_figure issued by abn-amro and payable to petitioner5 check for dollar_figure issued by mr chang and payable to petitioner check for dollar_figure issued by firelands and payable to petitioner check for dollar_figure issued by abn-amro and payable to petitioner6 check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by mr chang and payable to petitioner cash of dollar_figure check for dollar_figure issued by bank one on behalf of mr chang and payable to petitioner check for dollar_figure issued by united guaranty and payable to abn-amro or petitioner check for dollar_figure issued by mr lo and ms lo and payable to petitioner7 cash of dollar_figure cash of dollar_figure cash of dollar_figure 1the check for dollar_figure issued by m i bank that petitioner deposited into petitioner’s checking account no on date bears the following computer-generated notation overpay- ment 2the check for dollar_figure issued by the city of columbus that petitioner deposited into petitioner’s checking account no on date bears the following computer-generated notation warrant to the city treasurer 3the parties stipulated that the deposit of dollar_figure into petitioner’s checking account no on date was a trans- fer from petitioner’s checking account that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see 93_tc_181 the record establishes and we have found that on date there was a transfer of dollar_figure into petitioner’s checking account no and not a transfer of that amount from that account 4the check for dollar_figure issued by maguire and schneider that petitioner deposited into petitioner’s checking account no on date bears the following handwritten notation refund 5the check for dollar_figure issued by abn-amro that petitioner deposited into petitioner’s checking account no on date bears the following computer-generated notation for payment of miscellaneous escrow 6the check for dollar_figure issued by abn-amro that petitioner deposited into petitioner’s checking account no on date bears the following computer-generated notation for payment of escrow to mortgagor 7the check for dollar_figure issued by mr lo and ms lo that petitioner deposited into petitioner’s checking account no on date bears the following handwritten notation b-day during petitioner deposited a total of dollar_figure into petitioner’s fifth third bank account none of which petitioner claims is excludable from his income during petitioner deposited a total of dollar_figure into petitioner’s checking account no included in that total amount were the following deposits that petitioner claims are not includible in his income date of deposit description and payor of item deposited check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by paul m herbert clerk of court criminal bail account franklin county municipal court and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by american electric power and payable to petitioner1 check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by mr lo and ms lo and payable to petitioner2 1the check for dollar_figure issued by american electric power that petitioner deposited into petitioner’s checking account no on date bears the following computer-generated notation refunding final bill credit balance on account 2the check for dollar_figure issued by mr lo and ms lo that petitioner deposited into petitioner’s checking account no on date bears the following handwritten notation x-mas during petitioner deposited a total of dollar_figure into petitioner’s amnesia lounge account included in that total amount were the following deposits that petitioner claims are not includible in his income date of deposit description and payor of item deposited check for dollar_figure issued by petitioner and payable to huntington check for dollar_figure issued by petitioner and payable to amnesia lounge check for dollar_figure issued by petitioner and payable to amnesia lounge certain loans to petitioner on date petitioner borrowed a total of dollar_figure from innova funding as part of an agreement to refinance certain real_property refinancing agreement that petitioner owned in ohio after using most of the proceeds of that loan to pay certain of his obligations relating to the refinancing of that property petitioner received cash of dollar_figure midland celtic title acted as the settlement agent for purposes of the refinanc- ing agreement on date petitioner borrowed dollar_figure from innova funding on date petitioner borrowed dollar_figure from mr chang on date petitioner borrowed dollar_figure from reyanh d phung reyanh phung on a date not disclosed by the record in date amnesia lounge and reyanh phung entered into a security_agreement amnesia lounge security_agreement with respect to that loan that agreement provided in pertinent part this security_agreement is made be- tween amnesia lounge llc an ohio limited_liability_company debtor and reyanh d phung secured party this security_agreement is entered into with respect to a loan made by secured party to the sole member of debtor which is evidenced by a promis- sory note of date in the principal_amount of fifty thousand and dollars dollar_figure respondent’s examination of petitioner’s taxable years and petitioner did not file a tax_return and did not pay any_tax for any of his taxable years and respondent assigned a revenue_agent respondent’s revenue_agent to examine petitioner’s taxable years and during his examination of petitioner’s taxable years and respondent’s revenue_agent sent a letter to petitioner in which respondent’s revenue_agent indicated that petitioner must file a tax_return for each of his taxable years and or provide respondent’s revenue_agent with an explanation of why he was not required to file a tax_return for each of those years petitioner did not respond to that letter because petitioner failed to cooperate with respondent’s revenue_agent respondent’s revenue_agent issued summonses on behalf of respondent to huntington national bank and fifth third bank in order to obtain certain documents bank account docu- ments relating to any bank accounts over which petitioner had control or signature_authority including copies of bank state- ments checks deposited into those accounts and deposit slips huntington national bank and fifth third bank provided to respondent’s revenue_agent the summonsed bank account documents respondent’s revenue_agent analyzed those documents in order to reconstruct petitioner’s income for each of his taxable years and under the bank_deposits method in conduct- ing that analysis respondent’s revenue_agent took into account any deposits that were made during those years into petitioner’s bank accounts respondent’s revenue_agent used the bank account documents to determine which deposits should be and which deposits should not be included in petitioner’s income for each 7in calculating petitioner’s income under the bank_deposits method for each of his taxable years and respondent’s revenue_agent included only the amounts that were deposited into the bank accounts over which petitioner had control and or signature_authority during each of the years at issue in the event that petitioner deposited only a portion of a check into one of those accounts respondent’s revenue_agent included in petitioner’s income only the portion deposited and did not include in petitioner’s income the portion not deposited of petitioner’s taxable years and respondent prepared a substitute for return for each of petitioner’s taxable years substitute for return for substitute for return for and substitute for return for each of those substitutes for returns con- sisted of the following documents sec_6020 certification sec_6020 certification a transcript of petitioner’s account for the taxable_year for which respondent prepared the substitute for return form_4549 income_tax examination changes and form 886-a explanation of items each sec_6020 certification certified that the pages attached thereto constituted a valid substitute for return under sec_6020 the substitute for return for showed inter alia total income of dollar_figure consisting of a income of dollar_figure that respondent determined under the bank_deposits method b income of dollar_figure that petitioner received from certain casinos and c interest_income of dollar_figure a mortgage 8for example respondent’s revenue_agent used the bank account documents to determine whether a deposit into one of petitioner’s bank accounts during the years at issue was a transfer from another one of those accounts in reconstructing petitioner’s income for each of those years respondent’s revenue_agent excluded any deposit that he determined was such a trans- fer 9respondent determined that dollar_figure of the dollar_figure of income that respondent determined under the bank_deposits method for petitioner’s taxable_year was rents received interest_deduction of dollar_figure and total_tax of dollar_figure the substitute for return also showed that petitioner’s total_tax for his taxable_year was dollar_figure the substitute for return for showed inter alia total income of dollar_figure consisting of a income of dollar_figure that respondent determined under the bank_deposits method10 and b interest_income of dollar_figure a mortgage interest deduc- tion of dollar_figure and total_tax of dollar_figure the substitute for return for showed inter alia total income of dollar_figure that respondent determined under the bank_deposits method a mortgage interest_deduction of dollar_figure and total_tax of dollar_figure notice_of_deficiency on date respondent issued to petitioner a notice with respect to inter alia his taxable years and dollar_figure in the notice respondent determined for petitioner’s taxable_year that petitioner had total unreported income of dollar_figure consisting of a income of dollar_figure that respondent 10respondent determined that dollar_figure of the dollar_figure of income that respondent determined under the bank_deposits method for petitioner’s taxable_year was rents received 11respondent determined that dollar_figure of the dollar_figure that respondent determined under the bank_deposits method for peti- tioner’s taxable_year was rents received 12see supra note determined under the bank_deposits method b income of dollar_figure from gambling winnings and c interest_income of dollar_figure and that petitioner is entitled to deduct mortgage interest of dollar_figure in determining petitioner’s income under the bank_deposits method for his taxable_year respondent did not include the deposits of the check for dollar_figure issued by leonard and associates that petitioner deposited into petitioner’s checking account no on date and the check for dollar_figure issued by and payable to petitioner that he deposited into that account on date in the notice respondent determined for petitioner’s taxable_year that petitioner had total unreported income of dollar_figure consisting of a income of dollar_figure that respon- dent determined under the bank_deposits method and b interest_income of dollar_figure and that petitioner is entitled to deduct mortgage interest of dollar_figure in the notice respondent determined for petitioner’s taxable_year that petitioner had total unreported income of dollar_figure that respondent determined under the bank_deposits method15 and that petitioner is entitled to deduct mortgage interest of dollar_figure in determining petitioner’s income under 13see supra note 14see supra note 15see supra note the bank_deposits method for his taxable_year respondent did not include the deposits of the check for dollar_figure issued by petitioner that he deposited into petitioner’s amnesia lounge account on date the check for dollar_figure issued by petitioner that he deposited into that account on date and the check for dollar_figure issued by petitioner that he deposited into that account on february dollar_figure in the notice respondent also determined that petitioner is liable for each of his taxable years and for the additions to tax under sec_6651 and and a opinion petitioner bears the burden of proving error in the determi- nations for each of his taxable years and that 16the parties stipulated that respondent determined in the notice that the following checks represented taxable_income to the petitioner the check for dollar_figure issued by petitioner that he deposited into petitioner’s amnesia lounge account on date the check for dollar_figure issued by petitioner that he deposited into that account on date and the check for dollar_figure issued by petitioner that he deposited into that account on date that stipulation is clearly contrary to the facts that we have found are established by the record and we shall disregard it see cal-maine foods inc v commis- sioner t c pincite the record establishes and we have found that respondent did not include in petitioner’s income for his taxable_year the check for dollar_figure issued by peti- tioner that he deposited into petitioner’s amnesia lounge account on date the check for dollar_figure issued by petitioner that he deposited into that account on date and the check for dollar_figure issued by petitioner that he deposited into that account on date remain at issuedollar_figure see rule a 290_us_111 before turning to the issues presented we shall evaluate certain of the evidence on which the parties rely in support of his position with respect to each of the issues presented petitioner relies primarily on his own testimony we found that testimony to be in certain material respects general vague conclusory uncorroborated questionable and or self-serving we are not required to and we shall not rely on petitioner’s testimony in order to establish his respective positions with respect to the issues presented see eg 87_tc_74 in support of respondent’s position with respect to each of the issues presented respondent relies on inter alia the testimony of respondent’s revenue_agent we found respondent’s revenue_agent to be credible unreported income under the bank_deposits method in the notice respondent determined that petitioner has unreported income calculated under the bank_deposits method for 17petitioner does not claim that the burden_of_proof shifts to respondent under sec_7491 in any event petitioner has failed to establish that he satisfies the requirements of sec_7491 and on the record before us we find that the burden_of_proof does not shift to respondent under sec_7491 each of his taxable years and dollar_figure at trial and or on brief petitioner disputed only certain of the deposits that respondent determined to be income under that method we turn first to what we understand to be petitioner’s position that all of the deposits during into the seo leonard account over which petitioner had control and or signa- ture authority are not includible in his income because those deposits belonged to his brother-in-law and not to him the only evidence that petitioner presented to establish that posi- tion was his own testimony on which we are unwilling to rely on the record before us we find that petitioner has failed to carry his burden of establishing that the deposits during totaling dollar_figure into the seo leonard account over which he had control and or signature_authority are not includible in his income for that year we turn now to petitioner’s position that certain deposits into petitioner’s bank accounts during each of the years at issue are not includible in his income for each of those years because each of those deposits constituted one of the following a withdrawal from or a check drawn on one of petitioner’s bank accounts a personal loan to petitioner or the repayment of a personal loan that he had made to another person a refund of petitioner’s moneys held in an escrow account a refund of 18see supra note other moneys of petitioner a gift to petitioner a cash advance to petitioner from a credit card company proceeds that petitioner received with respect to an insurance claim proceeds that petitioner received from the refinancing of certain real_property a transfer from one of petitioner’s bank accounts to another of his accounts proceeds that petitioner received from a home equity line of credit or a check payable to another person and drawn on the same account into which it was deposited withdrawals from and checks drawn on petitioner’s bank accounts it is petitioner’s position that respondent erroneously included in petitioner’s income certain withdrawals from and checks drawn on petitioner’s bank accounts on the record before us we reject that argument that is because respondent calculated petitioner’s income under the bank_deposits method for each of the years at issue solely on the basis of deposits into the accounts over which petitioner had control and or signature_authority during each of those years and not on the basis of withdrawals from and checks drawn on those accounts alleged personal loans it is petitioner’s position that the following deposits are not includible in his income because those deposits represented personal loans to him or the repayment of personal loans that he had made to others date of deposit account into which deposit was made petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no item deposited check for dollar_figure issued by mr chang and payable to petitioner check for dollar_figure issued by beneficial and payable to petitioner and mr wood check for dollar_figure issued by firelands and payable to petitioner check for dollar_figure issued by clyde-findlay and payable to petitioner check for dollar_figure issued by mr wood and ms wood and payable to petitioner check for dollar_figure issued by firelands and payable to petitioner check for dollar_figure issued by leonard and associates and payable to petitioner check for dollar_figure issued by leonard and associates and payable to petitioner check for dollar_figure issued by mr chang and payable to petitioner check for dollar_figure issued by firelands and payable to petitioner check for dollar_figure issued by mr chang and payable to petitioner cash of dollar_figure check for dollar_figure issued by bank one on behalf of mr chang and payable to petitioner cash of dollar_figure cash of dollar_figure cash of dollar_figure we turn first to the check for dollar_figure issued by beneficial the checks for dollar_figure and dollar_figure issued by firelands the check for dollar_figure issued by clyde-findlay the check for dollar_figure issued by leonard and associates and the checks for dollar_figure dollar_figure and dollar_figure issued by mr chang the only evidence that petitioner presented to establish that the deposits of those checks are not includible in his income is copies of those checks and his own testimony on which we are unwilling to rely on the record before us we find that petitioner has failed to carry his burden of establishing that the deposits of those checks are not includible in his income for the respective taxable years at issue during which he made those deposits we turn now to the check for dollar_figure issued by mr wood and ms wood the only evidence that petitioner presented to estab- lish that the deposit of the dollar_figure check in question is not includible in his income is a copy of that check and his own testimony on which we are unwilling to rely the check for dollar_figure issued by mr wood and ms wood bears the following handwritten notation loan on houses the record does not disclose who wrote that notation when it was written and what it means on the record before us we find that petitioner has failed to carry his burden of establishing that the deposit of the check for dollar_figure issued by mr wood and ms wood is not includible in his income for his taxable_year we turn now to the check for dollar_figure issued by firelands it was not until petitioner filed his opening brief that he alleges that the deposit of that check is not includible in his income because that check represented the proceeds of a certain car loan the only evidence that petitioner presented to estab- lish that allegation on brief is a copy of the dollar_figure check in question on the record before us we find that petitioner has failed to carry his burden of establishing that the deposit of the check for dollar_figure issued by firelands is not includible in his income for his taxable_year we turn now to the check for dollar_figure issued by leonard and associates that petitioner deposited into petitioner’s checking account no on date petitioner maintains that respondent erroneously included that deposit in his income petitioner is wrong we have found that respondent did not include in petitioner’s income for his taxable_year the deposit of the check for dollar_figure issued by leonard and associates we turn now to the check for dollar_figure issued by bank one on behalf of mr chang dollar_figure bank one check although petitioner did not place at issue at trial and does not place at issue on brief the deposit of dollar_figure cash that he made into petitioner’s checking no account on the same day ie date on which he deposited the dollar_figure bank one check we shall also consider that cash depositdollar_figure we have found that on date the date on which petitioner deposited both the dollar_figure bank one check and dollar_figure cash petitioner borrowed dollar_figure from mr chang it is petitioner’s position that the deposit of the dollar_figure bank one check is not includible in his income because that check represented a personal loan from mr chang to peti- tioner on the record before us we find that the two deposits that petitioner made on date of the dollar_figure bank one check and dollar_figure cash represented the proceeds of the dollar_figure loan that mr chang made to him on that date on that record we further find that those two deposits are not includible in petitioner’s income for his taxable_year we turn now to the cash deposits of dollar_figure dollar_figure and dollar_figure petitioner’s three cash deposits at issue it was not until petitioner filed his opening brief that he alleges that those cash deposits are not includible in his income because they represented loans from reyanh phung to petitioner in support of that allegation on brief petitioner relies on the amnesia lounge security_agreement that pertained to the dollar_figure that petitioner borrowed from reyanh phung there is no evidence in the record 19the parties stipulated that respondent included in peti- tioner’s income for each of the years at issue all of the depos- its into petitioner’s bank accounts during each of those years except certain deposits that the parties stipulated the parties did not stipulate that respondent did not include in petitioner’s income for his taxable_year the deposit of dollar_figure cash on date establishing that petitioner’s three cash deposits at issue represented part of the proceeds of that loan on the record before us we find that petitioner has failed to carry his burden of establishing that those three cash deposits are not includible in his income for his taxable_year alleged refunds of moneys held in escrow it is petitioner’s position that the following deposits are not includible in his income because those deposits represented refunds of petitioner’s moneys held in escrow date of deposit account into which deposit was made petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no item deposited check for dollar_figure issued by countrywide and payable to petitioner check for dollar_figure issued by cmaco investments and payable to seo leonard check for dollar_figure issued by abn-amro and payable to petitioner check for dollar_figure issued by abn-amro and payable to petitioner three checks each for dollar_figure issued by abn-amro and payable to petitioner check for dollar_figure issued by m i bank and payable to petitioner check for dollar_figure issued by abn-amro and payable to petitioner check for dollar_figure issued by abn-amro and payable to petitioner check for dollar_figure issued by united guaranty and payable to abn-amro or petitioner we turn first to the check for dollar_figure issued by country- wide the only evidence that petitioner presented to establish that the deposit of that check is not includible in his income is a copy of that check and his own testimony on which we are unwilling to rely on the record before us we find that peti- tioner has failed to carry his burden of establishing that the deposit of the check for dollar_figure issued by countrywide is not includible in his income for his taxable_year we turn now to the check for dollar_figure issued by cmaco invest- ments and the check for dollar_figure issued by united guaranty it was not until petitioner filed his opening brief that he alleges that the deposits of those checks are not includible in his income because those checks represented refunds of his moneys held in escrow the only evidence that petitioner presented to establish that allegation on brief is copies of the check for dollar_figure issued by cmaco investments and the check for dollar_figure issued by united guaranty on the record before us we find that petitioner has failed to carry his burden of establishing that the deposits of those checks are not includible in his income for the respective taxable years at issue during which he made those deposits we turn now to the checks for dollar_figure dollar_figure and dollar_figure issued by abn-amro although petitioner claimed at trial that the deposits of those latter two checks are not includible in his income because those checks represented refunds of petitioner’s moneys held in escrow it was not until petitioner filed his opening brief that he advances that claim with respect to the remaining check each of those three checks in question is payable to petitioner and bears the following computer-generated notation for payment of escrow to mortgagor we believe that abn-amro generated that notation that those checks represented payments of escrowed moneys to the mortgagor and that petitioner was the mortgagor to which that notation referred on the record before us we find that the deposits of the checks for dollar_figure dollar_figure and dollar_figure issued by abn-amro are not includible in petitioner’s income for the respective taxable years during which he made those deposits we turn now to the three checks each for dollar_figure issued by abn-amro the only evidence that petitioner presented to estab- lish that the deposits of those checks are not includible in his income is copies of those checks and his own testimony on which we are unwilling to rely the three checks each for dollar_figure issued by abn-amro bear the following computer-generated nota- tion for misapplication reversal there is no reliable evidence in the record explaining what that notation means on the record before us we find that petitioner has failed to carry his burden of establishing that the three checks each for dollar_figure issued by abn-amro are not includible in his income for his taxable_year we turn now to the check for dollar_figure issued by m i bank it was not until petitioner filed his opening brief that he alleges that the deposit of that check is not includible in his income because that check represented a refund of his money held in escrow the only evidence that petitioner presented to establish that allegation on brief is a copy of that check the dollar_figure check in question bears the following computer-gener- ated notation overpayment there is no evidence in the record explaining what that notation meansdollar_figure on the record before us we find that petitioner has failed to carry his burden of establishing that the deposit of the check for dollar_figure issued by m i bank is not includible in his income for his taxable_year we turn now to the check for dollar_figure issued by abn-amro the only evidence that petitioner presented to establish that the deposit of that check is not includible in his income is a copy of that check and his own testimony on which we are unwilling to rely the dollar_figure check in question bears the following computer- generated notation for payment of miscellaneous escrow 20if the notation overpayment means that m i bank was refunding an overpayment of mortgage interest that petitioner had deducted for a prior taxable_year a question arises as to whether that refund constitutes income to petitioner there is no reliable evidence in the record explaining what that notation meansdollar_figure on the record before us we find that peti- tioner has failed to carry his burden of establishing that the deposit of the check for dollar_figure issued by abn-amro is not includible in his income for his taxable_year alleged refunds of certain other moneys it is petitioner’s position that the following deposits are not includible in his income because those deposits represented refunds of certain moneys that petitioner had paid to others date of deposit account into which deposit was made petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no item deposited check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by farmers insurance and payable to innova funding check for dollar_figure issued by dispatch printing and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by franklin county and payable to seo investment group check for dollar_figure issued by farmers insurance and payable to petitioner 21if the notation for payment of miscellaneous escrow means that abn-amro was making a payment of escrowed moneys to petitioner to which he was entitled as the seller of certain property a question arises as to whether that payment consti- tutes income to petitioner date of deposit account into which deposit was made petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no item deposited check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by ricart and payable to leonard and associates check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by paul m herbert civil account clerk of the court franklin county municipal court and payable to petitioner check for dollar_figure issued by ricart and payable to petitioner check for dollar_figure issued by charter bank and payable to petitioner check for dollar_figure issued by the city of columbus and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by maguire and schneider and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by her and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner date of deposit account into which deposit was made petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no item deposited check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by paul m herbert clerk of court criminal bail account franklin county municipal court and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner check for dollar_figure issued by american electric power and payable to petitioner check for dollar_figure issued by farmers insurance and payable to petitioner we turn first to the checks issued by farmers insurance farmers insurance checks it is petitioner’s position that the deposits of the checks in question are not includible in his income because those checks represented refunds of insurance premiums that he had overpaid petitioner testified with respect to all of the farmers insurance checks except the check for dollar_figure that he deposited into petitioner’s checking account no on date the check for dollar_figure that he deposited into that account on date the check for dollar_figure that he deposited into that account on date and the check for dollar_figure that he deposited into that account on date it was not until petitioner filed his opening brief that he alleges that the deposits of those four checks are not includible in his income because those checks represented refunds of insurance premiums that he had overpaid the only evidence that petitioner presented to establish that the deposits of the four of the farmers insurance checks with respect to which he did not testify are not includible in his income is copies of those checks the only evidence that peti- tioner presented to establish that the deposits of the of the farmers insurance checks with respect to which he testified are not includible in his income is copies of those checks and his own testimony on which we are unwilling to rely on the record before us we find that petitioner has failed to carry his burden of establishing that the deposits of the farmers insurance checks are not includible in his income for the respec- tive taxable years at issue during which he made those deposits we turn now to the check for dollar_figure issued by dispatch printing it was not until petitioner filed his opening brief that he alleges that the deposit of that check is not includible in his income because that check represented a refund of money that he prepaid for a certain delivery the only evidence that petitioner presented to establish that allegation on brief is a copy of the dollar_figure check in question on the record before us we find that petitioner has failed to carry his burden of estab- lishing that the check for dollar_figure issued by dispatch printing is not includible in his income for his taxable_year we turn now to the checks for dollar_figure and dollar_figure issued by ricart ricart checks it was not until petitioner filed his opening brief that he alleges that the deposits of those checks are not includible in his income because those checks represented refunds of deposits that were made with respect to certain car leases the only evidence that petitioner presented to establish that allegation on brief is copies of the ricart checks on the record before us we find that petitioner has failed to carry his burden of establishing that the respective deposits of the ricart checks are not includible in his income for his taxable_year we turn now to the check for dollar_figure issued by charter bank it was not until petitioner filed his opening brief that he alleges that the deposit of the dollar_figure check in question is not includible in his income because that check represented a tax fee refund the dollar_figure check in question bears the following computer-generated notation tax fee refund we believe that charter bank generated that notation and that that check represented a refund to petitioner of a certain tax fee on the record before us we find that the check for dollar_figure issued by charter bank is not includible in petitioner’s income for his taxable_year we turn now to the check for dollar_figure issued by the city of columbus it was not until petitioner filed his opening brief that he alleges that the deposit of that check is not includible in his income because that check represented a refund of money that he had paid with respect to a certain warrant the dollar_figure check in question bears the following computer-generated nota- tion warrant to the city treasurer we believe that the city of columbus generated that notation and that that check repre- sented a refund to petitioner of moneys that he had paid with respect to a warrant to the city treasurer of columbus ohio on the record before us we find that the deposit of the check for dollar_figure issued by the city of columbus is not includible in petitioner’s income for his taxable_year we turn now to the check for dollar_figure issued by franklin county it was not until petitioner filed his opening brief that he alleges that the deposit of that check is not includible in his income because that check represented a refund of money that he had advanced with respect to a certain bond the dollar_figure check in question bears the following computer-generated notation warrant number we believe that franklin county generated that notation and that that check represented a refund to petitioner of moneys that he had paid with respect to a certain warrant on the record before us we find that the deposit of the check for dollar_figure issued by franklin county is not includible in petitioner’s income for his taxable_year we turn now to the check for dollar_figure issued by the franklin county municipal court it was not until petitioner filed his opening brief that he alleges that the deposit of that check is not includible in his income because that check represented a refund of money that he had paid with respect to a certain bond the only evidence that petitioner presented to establish that allegation on brief is a copy of the dollar_figure check in question the dollar_figure check in question reflects that that check was issued by paul m herbert civil account clerk of the court franklin county municipal court there is no evidence in the record explaining why that check was issued to petitioner on the record before us we find that petitioner has failed to carry his burden of establishing that the deposit of the check for dollar_figure issued by the franklin county municipal court is not includible in his income for his taxable_year we turn now to the check for dollar_figure issued by her it was not until petitioner filed his opening brief that he alleges that the deposit of that check is not includible in his income because that check represented a refund of a deposit that he made with respect to a certain real_estate offer the only evidence that petitioner presented to establish that allegation on brief is a copy of the dollar_figure check in question on the record before us we find that petitioner has failed to carry his burden of establish- ing that the check for dollar_figure issued by her is not includible in his income for his taxable_year we turn now to the check for dollar_figure issued by maguire and schneider it was not until petitioner filed his opening brief that he alleges that the deposit of that check is not includible in his income because that check represented a refund of certain attorney’s fees the only evidence that petitioner presented to establish that allegation on brief is a copy of the dollar_figure check in question that check bears the following handwritten nota- tion refund the record does not disclose who wrote that notation when it was written and what it means on the record before us we find that petitioner has failed to carry his burden of establishing that the check for dollar_figure issued by maguire and schneider is not includible in his income for his taxable_year we turn now to the check for dollar_figure issued by the franklin county municipal court it is petitioner’s position that the deposit of that check is not includible in his income because that check represented a refund of money that he had paid with respect to a certain bond the only evidence that petitioner presented to establish that position is a copy of that check and his own testimony on which we are unwilling to rely the dollar_figure check in question reflects that that check was issued by paul m herbert clerk of court criminal bail account franklin county municipal court there is no reliable evidence in the record explaining why that check was issued to petitioner on the record before us we find that petitioner has failed to carry his burden of establishing that the deposit of the check for dollar_figure issued by the franklin county municipal court is not includible in his income for his taxable_year we turn now to the check for dollar_figure issued by american electric power it is petitioner’s position that the deposit of that check is not includible in his income because that check represented a refund of a certain credit due to him the check for dollar_figure issued by american electric power bears the following computer-generated notation refunding final bill credit balance on account we believe that american electric power generated that notation and that that check represented a refund of a credit that was due to petitioner from that utility company on the record before us we find that the check for dollar_figure issued by american electric power is not includible in petitioner’s income for his taxable_year alleged gifts it is petitioner’s position that the following deposits are not includible in his income because those deposits represented certain gifts to him date of deposit account into which deposit was made petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no item deposited check for dollar_figure issued by mr lo and ms lo and payable to petitioner check for dollar_figure issued by mr lo and ms lo and payable to petitioner check for dollar_figure issued by mr lo and ms lo and payable to petitioner it was not until petitioner filed his opening brief that he alleges that the deposits of the checks in question issued by mr lo and ms lo are not includible in his income because those checks represented christmas or birthday gifts to him the only evidence that petitioner presented to establish that allegation on brief is copies of those checks the check for dollar_figure issued by mr lo and ms lo that petitioner deposited on date bears the handwritten notation christmas the check for dollar_figure issued by mr lo and ms lo that petitioner deposited on date bears the handwritten notation b-day and the check for dollar_figure issued by mr lo and ms lo that petitioner deposited on date bears the handwritten notation x-mas the record does not disclose who wrote those notations and when they were written on the record before us we find that petitioner has failed to carry his burden of establishing that the deposits of the checks in question issued by mr lo and ms lo are not includible in his income for the taxable years at issue during which he made those deposits alleged cash advances from credit card company it is petitioner’s position that the following deposits are not includible in his income because they represented cash advances to him from a company namely first usa that issued a credit card to him date of deposit account into which deposit was made petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no item deposited check for dollar_figure issued by first usa and payable to petitioner check for dollar_figure issued by first usa and payable to petitioner checks each for dollar_figure issued by first usa and payable to petitioner check for dollar_figure issued by first usa and payable to petitioner we note initially that the record does not establish that during the years at issue petitioner had a credit card that first usa had issued to him petitioner testified with respect to all of the checks issued by first usa except the check for dollar_figure that he depos- ited into petitioner’s checking account no on date and the check for dollar_figure that he deposited into peti- tioner’s checking account no on date it was not until petitioner filed his opening brief that he alleges that the deposits of those two checks are not includible in his income because they represented cash advances from first usa to him the only evidence that petitioner presented to establish that the deposits of the checks issued by first usa with respect to which he did not testify are not includible in his income is copies of those checks the only evidence that petitioner presented to establish that the deposits of the checks issued by first usa with respect to which he testified are not includible in his income is copies of those checks and his own testimony on which we are unwilling to rely on the record before us we find that petitioner has failed to carry his burden of establishing that the deposits of the checks issued by first usa are not includible in his income for his taxable_year alleged proceeds from an insurance claim it is petitioner’s position that the following deposits are not includible in his income because those checks represented proceeds that he received as a result of certain insurance claims that he had filed with respect to certain property date of deposit account into which deposit was made petitioner’s checking account no petitioner’s checking account no item deposited check for dollar_figure issued by farmers insurance and payable to petitioner amro mortgage group and leonard and associates check for dollar_figure issued by farmers insurance and payable to petitioner and franklin art glass studios inc the only evidence that petitioner presented to establish that the deposits of the checks for dollar_figure and dollar_figure issued by farmers insurance are not includible in his income is copies of those checks and his own testimony on which we are unwilling to rely on the record before us we find that petitioner has failed to carry his burden of establishing that the deposits of the checks for dollar_figure and dollar_figure issued by farmers insurance are not includible in his income for his taxable_year alleged proceeds from the refinancing of certain real_property it is petitioner’s position that the following deposits are not includible in his income because those deposits represented proceeds that he received from the refinancing of certain real_property that he owned date of deposit account into which deposit was made petitioner’s checking account no petitioner’s checking account no petitioner’s checking account no item deposited check for dollar_figure issued by midland title and payable to stephen t hutchinson check for dollar_figure issued by old republic and payable to la construction check for dollar_figure issued by old republic and payable to petitioner we turn first to the check for dollar_figure issued by midland title in support of his position that the deposit of the dollar_figure check in question is not includible in his income petitioner relies on a copy of that check and his own testimony on which we are unwilling to rely petitioner also appears to rely on a certain settlement statement property settlement statement we have found based on that settlement statement that on date petitioner borrowed a total of dollar_figure from innova funding as part of an agreement to refinance certain real_property that he owned in ohio after using most of the proceeds of that loan to pay certain of his obligations relating to the refinancing of that property petitioner received cash of dollar_figure and midland celtic title acted as the settlement agent for purposes of the refinancing agreement neither the property settlement statement nor any other evidence in the record establishes that the check for dollar_figure issued by midland title represented proceeds from the refinancing of certain property that petitioner owned on the record before us we find that petitioner has failed to carry his burden of estab- lishing that the deposit of the check for dollar_figure issued by midland title is not includible in his income for his taxable_year we turn now to the check for dollar_figure issued by old republic in support of his position that the deposit of the dollar_figure check in question is not includible in his income because that check represented proceeds from the refinancing of certain real_property that he owned petitioner relies on a copy of that check and his own testimony on which we are unwilling to rely petitioner also appears to rely on a document relating to a certain mortgage mortgage document consistent with that document the parties stipulated that on date petitioner borrowed dollar_figure from innova funding neither the mortgage document nor any other evidence in the record estab- lishes that the check for dollar_figure issued by old republic represented proceeds from the refinancing of certain real prop- erty that petitioner owned on the record before us we find that petitioner has failed to carry his burden of establishing that the deposit of the check for dollar_figure issued by old republic is not includible in his income for his taxable_year we turn finally to the check for dollar_figure issued by old republic the only evidence that petitioner presented to establish that the deposit of that check is not includible in his income because that check represented proceeds from the refinancing of certain real_property that he owned is a copy of that check and his own testimony on which we are unwilling to rely on the record before us we find that petitioner has failed to carry his burden of establishing that the deposit of the check for dollar_figure issued by old republic is not includible in his income for his taxable_year alleged transfers between petitioner’s bank accounts it is petitioner’s position that the following deposits are not includible in his income because those deposits represented transfers from one of petitioner’s bank accounts to another one of petitioner’s accounts date of deposit account into which deposit was made petitioner’s checking account no petitioner’s amnesia lounge account petitioner’s amnesia lounge account petitioner’s amnesia lounge account item deposited transfer of dollar_figure from a bank account not disclosed by the record check for dollar_figure issued by petitioner and payable to huntington check for dollar_figure issued by petitioner and payable to amnesia lounge check for dollar_figure issued by petitioner and payable to amnesia lounge we turn first to the transfer of dollar_figure into peti- tioner’s checking account no from an account not disclosed by the record it was not until petitioner filed his opening brief that he alleges that that transfer is not includible in his income because that deposit represented a transfer from one of his bank accounts to another one of his bank accounts the parties stipulated that the dollar_figure deposit in question was a transfer from account we have rejected that stipulation as clearly contrary to the facts that we have found are estab- lished by the recorddollar_figure we do not understand and the record does not disclose how a transfer of dollar_figure into petitioner’s checking account no could be a transfer from that account on the record before us we find that petitioner has failed to carry his burden of establishing that the account from which the transfer of dollar_figure was made was an account of petitioner on 22see table note supra p that record we further find that petitioner has failed to carry his burden of establishing that the transfer of dollar_figure into petitioner’s checking account no is not includible in his income for his taxable_year we turn now to the checks issued by petitioner and payable to amnesia lounge amnesia lounge checks that petitioner depos- ited into petitioner’s amnesia lounge account on january and february and petitioner maintains that respondent erroneously included those deposits in his income petitioner is wrong we have found that respondent did not include in peti- tioner’s income for his taxable_year the deposits of the amnesia lounge checks alleged proceeds from a home equity line of credit it is petitioner’s position that respondent erroneously included in petitioner’s income the deposit of the check for dollar_figure issued by and payable to petitioner that he deposited into petitioner’s checking account no on date petitioner is wrong we have found that respondent did not include in petitioner’s income for his taxable_year the deposit of the check for dollar_figure issued by and payable to petitioner alleged check drawn on petitioner’s account it is petitioner’s position that the check for dollar_figure issued on behalf of petitioner by the direct pay service of huntington national bank direct pay service check that he deposited into petitioner’s checking account no on date is not includible in his income that is because according to petitioner that check was drawn on his own bank account the record establishes that the funds that direct bill pay service of huntington national bank used to issue the check for dollar_figure that petitioner deposited into petitioner’s checking account no on date were obtained from that account on date the record however does not disclose why standard federal the payee of the direct pay service check did not cash that check and why petitioner deposited that check into petitioner’s checking account no the account on which it was drawndollar_figure thus we are unable to conclude on the record before us that the deposit of the direct pay service check is not includible in petitioner’s income on the record before us we find that petitioner has failed to carry his burden of establish- ing that the direct pay service check is not includible in his income for his taxable_year 23if standard federal was required to pay certain income to petitioner and if instead of paying him that income it returned the direct pay service check to him a question arises as to whether that check constitutes income to petitioner alleged gambling_losses as we understand it it is petitioner’s position that he incurred certain gambling_losses for each of his taxable years and and that therefore he is not liable for the deficiency that respondent determined for each of those years petitioner is entitled for each of the years at issue to deduct gambling_losses only to the extent of his gambling win- nings for each of those years see sec_165 in the notice respondent determined that petitioner has income from gambling winnings only for petitioner’s taxable_year on the record before us we find that petitioner has failed to carry his burden of establishing that he incurred any gambling_losses during any of the taxable years at issue that would result in his not being liable for the respective deficiencies that respondent determined for those years unreported interest_income petitioner argues for the first time on brief that he is not liable for tax on the interest_income that respondent determined for each of his taxable years and petitioner makes no argument and offered no evidence at trial in support of that position on the record before us we find that petitioner has failed to carry his burden of establishing that he is not liable for tax on the interest_income that respondent determined for each of his taxable years and additions to tax it is respondent’s position that petitioner is liable for each of his taxable years and for additions to tax under sec_6651 and and a sec_6651 imposes an addition_to_tax for failure_to_file timely a returndollar_figure sec_6651 imposes an addition_to_tax for failure to pay timely the amount shown as tax in a returndollar_figure the respective additions to tax under sec_6651 and do not apply if the respective failures to file timely and to pay timely are due to reasonable_cause and not willful neglect sec_6651 and sec_6654 imposes an addition_to_tax in the case of an underpayment of estimated_tax by an individualdollar_figure the addition_to_tax under that 24the addition_to_tax imposed under sec_6651 is equal to percent of the amount of tax required to be shown in the return with an additional percent to be added for each month or partial month during which the failure_to_file timely a return continues not to exceed percent in the aggregate as perti- nent here the addition_to_tax imposed under sec_6651 is reduced by the amount of the addition_to_tax imposed under sec_6651 for each month or partial month to which additions to tax under sec_6651 and apply see sec_6651 25the addition_to_tax imposed under sec_6651 is equal to percent of the amount shown as tax in the return with an additional percent to be added for each month or partial month during which the failure to pay the amount shown as tax in the return continues not to exceed percent in the aggregate 26for purposes of sec_6654 it is necessary to determine whether there is an underpayment of a required_installment of estimated_tax see sec_6654 and b in this connection the amount of any required_installment i sec_25 percent of the continued section is mandatory unless petitioner qualifies under one of the exceptions in sec_6654dollar_figure respondent must carry the burden of production with respect to the additions to tax under sec_6651 and and a that respondent determined for each of petitioner’s taxable years and sec_7491 116_tc_438 to satisfy respon- dent’s burden of production respondent must come forward with sufficient evidence indicating that it is appropriate to impose the additions to tax higbee v commissioner supra pincite continued required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of percent of the tax shown in the return for the taxable_year or if no return was filed percent of the tax for such year or if the indi- vidual filed a return_for_the_preceding_taxable_year percent of the tax shown in such return sec_6654 sec_6654 provides that no addition_to_tax shall be imposed under sec_6654 for any taxable_year if the tax shown in the return for such taxable_year or if no return is filed the tax reduced by the credit allowable under sec_31 is less than dollar_figure sec_6654 the preceding_taxable_year was a taxable_year of months the individual did not have any liability for such preceding_taxable_year and the individual was a citizen or resident_of_the_united_states throughout such preceding_taxable_year sec_6654 the secretary_of_the_treasury determines that by reason of casualty disaster or other unusual circumstances the imposition of such addition_to_tax would be against equity and good conscience sec_6654 or the secretary determines that during the taxable_year for which the estimated payments are required or in the taxable_year preceding such taxable_year the taxpayer retired after having attained the age of or became disabled and the underpayment of any estimated_tax was due to reasonable_cause and not willful neglect sec_6654 although respondent bears the burden of production with respect to the additions to tax under sec_6651 and and a that respondent determined for each of petitioner’s taxable years and respondent need not intro- duce evidence regarding reasonable_cause or similar provi- sions the taxpayer bears the burden_of_proof with regard to those issues id pincite we turn first to the addition_to_tax under sec_6651 we have found that petitioner did not file a return for each of his taxable years and on the record before us we find that respondent has carried respon- dent’s burden of production under sec_7491 with respect to the addition_to_tax under sec_6651 that respondent determined for each of those years petitioner’s only argument on brief with respect to the addition_to_tax under sec_6651 that respondent deter- mined for each of his taxable years and is that he is not liable for that addition_to_tax because he incurred losses in those years we have sustained virtually all of respondent’s determinations in the notice as a result peti- tioner does not have a loss for any of his taxable years and on the record before us we find that petitioner has failed to carry his burden of establishing that he is not liable for each of his taxable years and for the addition_to_tax under sec_6651 we turn now to the addition_to_tax under sec_6651 that respondent determined for each of petitioner’s taxable years and that section applies only in the case of an amount of tax shown in a return 120_tc_163 for purposes of sec_6651 a return prepared by the commissioner under sec_6020 is treated as the return filed by the taxpayer sec_6651 cabirac v commissioner supra pincite petitioner did not file a return for each of his taxable years and respondent prepared a substitute for return under sec_6020 for each of those years the respective substitutes for returns that respondent prepared under sec_6020 for the years at issue showed for total_tax of dollar_figure for total_tax of dollar_figure and for total_tax of dollar_figure we have found that petitioner failed to pay timely the tax shown in each of those substitutes for returns on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 with respect to the addition_to_tax under sec_6651 that respondent determined for each of petitioner’s taxable years and petitioner advances the same argument on brief with respect to the addition_to_tax under sec_6651 that he advances with respect to the addition_to_tax under sec_6651 that is to say according to petitioner he is not liable for each of his taxable years and for the addition_to_tax under sec_6651 because he incurred losses in those years as discussed above we have sustained virtually all of respondent’s determinations in the notice as a result petitioner does not have a loss for any of his taxable years and on the record before us we find that petitioner has failed to carry his burden of establishing that he is not liable for each of his taxable years and for the addition_to_tax under sec_6651 we turn finally to the addition_to_tax under sec_6654 that respondent determined for each of petitioner’s taxable years and we have found that the substitute for return for showed that petitioner’s total_tax for his taxable_year was dollar_figure that petitioner did not file a return for each of his taxable years and and that petitioner did not make any estimated_tax payments for his taxable years and on the record before us we find that respondent has carried respondent’s burden of production under sec_7491 with respect to the addition_to_tax under sec_6654 that respondent determined for each of petitioner’s taxable years and petitioner does not argue and the record does not estab- lish that he qualifies under any of the exceptions listed in sec_6654 on the record before us we find that peti- tioner is liable for the addition_to_tax under sec_6654 that respondent determined for each of his taxable years and we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or mootdollar_figure to reflect the foregoing and the concessions of respondent decision will be entered under rule 28we note that one of petitioner’s arguments on brief ap- pears to be that he is entitled to deduct for his respective taxable years and mortgage interest of dollar_figure dollar_figure and dollar_figure however in the notice respondent allowed those amounts of mortgage interest deductions for those respec- tive taxable years
